Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references listed in the Information Disclosure Statement (IDS) filed on 09/22/2020, 04/07/2021, and 06/25/2021 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Drawings
The Drawings filed on 09/22/2020 and 12/09/2020 have been considered and approved by the examiner.
Specification
The disclosure is objected to because of the following informalities: please add “U.S. Patent No. 10,784,232,” into ¶0001. Appropriate correction is required.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 6 and 19 are objected to because of the following informalities:    
Regarding claims 6 and 19, the phrase, “exposed from” is not grammatically correct. The phrase “exposed by” is suggested as a replacement.
. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For example, the abbreviations (SRS) in the phrase “a signal redistribution structure (SRS)”; and  “a connect die signal redistribution structure (CDSRS)”, … are not seen in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation, “a first die interconnect structure coupled to the top SRS side and to the bottom die side, such that the semiconductor die is electrically coupled to the vertical interconnect structure; and a second die interconnect structure coupled to the top SRS side and to the bottom die side, such that the semiconductor die is electrically coupled to the lower electronic component” is unclear with regard to why these two structures, both of which appear to perform the same function and make similar connections, and between which no obvious distinction is made, are not, in point of fact, a single die interconnect structure carrying out the recited functions.
Regarding claim 6, the limitation, “and further comprising a layer of material” and as understood by the examiner, is unclear with regard to the intended subject of the participle “comprising”.
Regarding claim 16, the limitation, “providing a first die interconnect structure coupled to the top SRS side and to the bottom die side, such that the semiconductor die is electrically coupled to the vertical interconnect structure; and providing a second die interconnect structure coupled to the top SRS side and to the bottom die side, such that the semiconductor die is electrically coupled to the lower electronic component” is unclear with regard to why these two structures, both of which appear to perform the same function and make similar connections, and between which no obvious distinction is made, are not, in point of fact, a single die interconnect structure carrying out the recited functions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, and 16-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEN et al. (US 20200058627 A1, hereinafter “CHEN et al. “).

a signal redistribution structure (SRS) (504) (see Fig. 1E) comprising a top SRS side, a 
bottom SRS side, and a plurality of lateral SRS sides, where the signal redistribution structure is coreless; 
a lower electronic component (LEC) (300) (see ¶0027) comprising a top LEC side, a bottom LEC side, and a plurality of lateral LEC sides, where the top LEC side is coupled to the bottom SRS side; 
a vertical interconnect structure (200) coupled to the bottom SRS side at a position that is laterally offset from the lower electronic component (300); 
an LEC interconnect structure (308) that is coupled to the top LEC side and to the bottom SRS side, such that the lower electronic component is electrically coupled to the signal redistribution structure through at least the LEC interconnect structure; 
a semiconductor die (704) (see i.e., Fig. 1F) comprising a top die side, a bottom die side, and a plurality of lateral die sides; 
a first die interconnect structure (900) coupled to the top SRS side and to the bottom die side, such that the semiconductor die is electrically coupled to the vertical interconnect structure (200); and
 a second die interconnect structure (same number 900) coupled to the top SRS side and to the bottom die side, such that the semiconductor die is electrically coupled to the lower electronic component (300).
Regarding claim 2, the limitation therein, wherein: the semiconductor die is electrically coupled to the vertical interconnect structure through at least the first die interconnect 
Regarding claim 3, the limitation, “wherein the LEC interconnect structure comprises a metal pillar” is met by ¶0016 which teaches including conductive pillars using, i.e., copper material.
Regarding claim 4, the limitation, wherein the vertical interconnect structure vertically spans the lower electronic component and the LEC interconnect structure” is also met by i.e., Fig. 1J.
Regarding claim 5, the limitation, “comprising a first encapsulating material that laterally surrounds the lower electronic component, the LEC interconnect structure, and the vertical interconnection structure” is met by Fig. 1J which shows a first encapsulating material (400) that laterally surrounds the lower electronic component (300), the LEC interconnect structure (308), and the vertical interconnection structure (200).
Regarding claim 6, the limitation, “wherein the bottom LEC side is exposed from the first encapsulating material, and further comprising a layer of material that contacts and covers the bottom LEC side” is met by Fig. 1I which shows the bottom LEC side (or backside or rear surface) is exposed from the first encapsulating material (400), and further comprising a layer of material (adhesive layer AD; see ¶0018) that contacts and covers the bottom LEC side.
Regarding claim 7, the limitation, “comprising a second encapsulating material, separate from the first encapsulating material, that laterally surrounds the semiconductor die” is met by 
Regarding claim 8, the limitation, “wherein the lower electronic component (LEC) comprises an LEC substrate and an LEC encapsulant on the LEC substrate” is met by ¶0016 and Fig. 1J, which shows the LEC substrate (302 and 304 in combination) and an encapsulant (310) (see Fig. 1D) such as an epoxy resin, for example on the LEC substrate.
Regarding claim 9, the limitation, “wherein the lower electronic component comprises a connect die.” is met by ¶0016 (see a bridge structure 300).
Regarding claim 10, the limitation, “wherein a first portion of the lower electronic component is positioned within a footprint of the semiconductor die, and a second portion of the lower electronic component is positioned outside of the footprint of the semiconductor die” is met by Fig. i.e., 1H.
Regarding claim 16, CHEN et al., further teaches relating to a method of manufacturing an electronic device, the method comprising: 
providing a signal redistribution structure (SRS)(504) comprising a top SRS side, a bottom SRS side, and a plurality of lateral SRS sides, where the signal redistribution structure is coreless; 
providing a lower electronic component (LEC) (300) comprising a top LEC side, a bottom LEC side, and a plurality of lateral LEC sides, where the top LEC side is coupled to the bottom SRS side (see Fig. 1E); 
providing a vertical interconnect structure (200) coupled to the bottom SRS side at a position that is laterally offset from the lower electronic component (300); 

the bottom SRS side, such that the lower electronic component (300) is electrically coupled to the signal redistribution structure (504) through at least the LEC interconnect structure (308); 
providing a semiconductor die (704, i.e.,) comprising a top die side, a bottom die side, and a plurality of lateral die sides; 
providing a first die interconnect structure (900) coupled to the top SRS side and to the bottom die side, such that the semiconductor die is electrically coupled to the vertical interconnect structure (200); and 
providing a second die interconnect structure (900) coupled to the top SRS side and to the bottom die side, such that the semiconductor die is electrically coupled to the lower electronic component (300).
Regarding claim 17, the limitation, “wherein: the semiconductor die is electrically coupled to the vertical interconnect structure through at least the first die interconnect structure and the signal redistribution structure; and the semiconductor die is electrically coupled to the lower electronic component through at least the second die interconnect structure, the signal redistribution structure, and the LEC interconnect structure” is met by i.e., Fig. 1 H which shows the semiconductor die (704) is electrically coupled to the vertical interconnect structure through at least the first die interconnect structure (200) and the signal redistribution structure (504); and the semiconductor die (704) is electrically coupled to the lower electronic component (300) through at least the second die interconnect structure (same reference number 900), the signal redistribution structure (504), and the LEC interconnect structure (308).
Regarding claim 18, the limitation, “providing a first encapsulating material that laterally surrounds the lower electronic component, the LEC interconnect structure, and the vertical interconnection structure, where the bottom LEC side is exposed from the first encapsulating material; and providing a layer of material that contacts and covers the bottom LEC side” is met by Fig. 1H and ¶0018 which teaches providing a first encapsulating material (400) that laterally surrounds the lower electronic component (300), the LEC interconnect structure (308), and the vertical interconnection structure (200), where the bottom LEC side is exposed from the first encapsulating material; and providing a layer (AD) of material (adhesive) that contacts and covers the bottom LEC side.
Regarding claim 19, the limitation, “providing a first encapsulating material that laterally surrounds the lower electronic component, the LEC interconnect structure, and the vertical interconnection structure, where the bottom LEC side is exposed from the first encapsulating material; and providing a second encapsulating material, separate from the first encapsulating material, that laterally surrounds the semiconductor die, wherein each of the lateral SRS sides is coplanar with a respective lateral side of the first encapsulating material and with a respective lateral side of the second encapsulating material” is met by i.e., Figs. 1D-1H which shows first encapsulating material (400) that laterally surrounds the lower electronic component (300), the LEC interconnect structure (308), and the vertical interconnection structure (200), where the bottom LEC side is exposed from the first encapsulating material (400); and providing a second encapsulating material (1000) separate from the first encapsulating material (400), that laterally surrounds the semiconductor die (704), wherein each of the lateral SRS sides is 
Regarding claim 20, the limitation, “wherein the lower electronic component (LEC) 
comprises an LEC substrate and an LEC encapsulant on the LEC substrate” is met by ¶0016 which shows an encapsulant (310).


    PNG
    media_image1.png
    357
    737
    media_image1.png
    Greyscale


As for claim 11, CHEN et al. teaches an electronic device comprising: 
a first signal redistribution structure (SRS 1) (104)comprising a first SRS 1 side and a second SRS 1 side opposite the first SRS1 side; 
a vertical interconnection structure (200) on the first SRS1 side; 
a connect die (300) on the first SRS 1 side (104); and 
a second signal redistribution structure (SRS2) (504) on the vertical interconnection structure (200), the second signal redistribution structure (SRS2) (504) comprising a first SRS2 side facing away from the connect die, and a second SRS2 side facing the connect die; and a connect die encapsulant (310) that encapsulates the connect die interconnect (308).

 the second CDSRS side as shown by the Applicant’s Fig. 13I.

    PNG
    media_image2.png
    385
    709
    media_image2.png
    Greyscale


Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASMINE J CLARK/Primary Examiner, Art Unit 2816